TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 16, 2016



                                     NO. 03-16-00471-CV


                                 Heyl Homes, Inc., Appellant

                                               v.

     Frank Richard Call, Carol Call, and National Surety Corporation as Subrogee of
                    Frank Richard Call and Carol Call, Appellees




         APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an interlocutory appeal from the order signed by the district court on June 27, 2016.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.